EXHIBIT 10.4

Compensation Elements for Paul C. Svindland

 

Title    Chief Operating Officer Annual Base Salary    $425,000 Sign-On Bonus   
$250,000 payable on February 15, 2013, subject to employment on that date
Monthly Car Allowance    $1,200 Perquisites    Reimbursement of reasonable
country club membership dues Target Annual Bonus Plan Percentage    75% of
annual base salary, consistent with the company’s annual bonus plan Target
Long-Term Incentive Plan Award    100% of annual base salary Employment Agt.
(Yes/No); Severance Period    Yes, 12 month severance period Participation in
Supplemental Severance Program (Yes/No); Enhanced Severance Period    Yes, 24
month severance period if the executive’s employment is terminated by the
Company without cause or by the executive with “good reason” within 18 months
after a change in control Covenants:    Under the Company’s standard employment
agreement, he will be subject to post-termination covenants requiring him to
protect the confidentiality of the Company’s proprietary business information
and trade secrets and, for 12 months after termination, not to participate in a
business that competes with the Company and not to solicit its employees,
customers, vendors, agents or contractors to alter adversely their relationship
with the Company. Relocation Benefits    Reimbursement of temporary housing
until the earlier of relocation of his residence to Dublin, OH or August 30,
2013 plus reimbursement (grossed up for taxes) of moving expenses, consistent
with the Company’s relocation policy